NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3883
                                      ___________

                DORETTA FLEMING, Individually, and in her capacity as
       Administratrix of the Estate of Leroy H. Garcia; STEPHEN GARCIA; DERON
         HANCOCK, in their personal capacities as citizens of the United States,
                                                              Appellants
                                              v.

    DREW WARREN, Esq., Individually, and as employee of the Killino Firm; JEFFREY
      KILLINO, Esq., Individually, and as founder and employee of the Killino Firm
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 2-19-cv-02926)
                      District Judge: Honorable Mark A. Kearney
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 22, 2020
                 Before: JORDAN, BIBAS and PHIPPS, Circuit Judges

                               (Opinion filed July 13, 2020)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Doretta Fleming, Stephen Garcia, and Deron Hancock appeal pro se from the

District Court’s orders dismissing their complaint and denying their motion for

reconsideration. For the following reasons, we will affirm the District Court’s judgment.

                                               I.1

         Fleming, Garcia, and Hancock (the “Plaintiffs”) are intestate heirs to the estate of

Leroy Garcia, Fleming’s brother. Fleming is also the Administratrix of her brother’s

estate. Fleming retained attorneys Drew Warren and Jeffrey Killino to assist them in a

survival action in state court. For reasons described in the District Court’s Memorandum

Opinion, the Plaintiffs were dissatisfied with the attorneys’ representation and filed a

complaint pursuant to 42 U.S.C. § 1983 against them in the District Court.

         In the complaint, which was later amended, the Plaintiffs claimed that the

Defendants violated their due process rights as well as committing numerous state-law

torts. The Defendants moved to dismiss the amended complaint, arguing, inter alia, that

they could not be sued under 42 U.S.C. § 1983 because they were not state actors. The

District Court agreed, and further determined that it could not exercise jurisdiction over

the case based on diversity of citizenship. The District Court then declined to exercise

supplemental jurisdiction over the state-law claims and dismissed the amended

complaint. The Plaintiffs sought reconsideration, but the District Court denied relief.

         The Plaintiffs now appeal from the District Court’s orders.

1
    The facts are taken from the amended complaint.

                                               2
                                               II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the dismissal order, see Farina v. Nokia Inc., 625 F.3d 97, 110 (3d Cir. 2010), and

review the denial of a motion for reconsideration for abuse of discretion, see Budget

Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008); Max’s Seafood Cafe ex rel. Lou–

Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).

                                               III.

       We agree with the District Court’s disposition of this case for substantially the

reasons stated in its Memorandum Opinion. To state a claim under § 1983, a plaintiff

“must establish that she was deprived of a federal constitutional or statutory right by a

state actor.” Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009). “Attorneys performing

their traditional functions will not be considered state actors solely on the basis of their

position as officers of the court.” Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268,

277 (3d Cir. 1999). While a private party may qualify as a state actor if he or she

conspires with a state official, see id., the Plaintiffs did not raise sufficient allegations to

state a § 1983 claim under this theory. Thus, the District Court did not err in dismissing

the Plaintiffs’ § 1983 claim.

       Nor do we see any error in the District Court’s determination that it could not

assert jurisdiction over the case based on diversity of citizenship because the Plaintiffs

failed to establish diversity in their amended complaint. See Fed. R. Civ. P. 8(a)(1)

                                                3
(providing that in order to state a claim for relief, a pleading must contain “a short and

plain statement of the grounds for the court’s jurisdiction”). And, in light of this

conclusion, the court acted within its discretion in declining to hear the state-law claims.2

See 28 U.S.C. § 1367(c)(3); Byrd v. Shannon, 715 F.3d 117, 128 (3d Cir. 2013).

       Lastly, given the legal bars to the Plaintiffs’ claims, the District Court did not err

in refusing to reconsider its dismissal of the amended complaint. See generally Max’s

Seafood Cafe ex rel. Lou–Ann, 176 F.3d at 677.

                                             IV.

       We have reviewed the Plaintiffs’ remaining arguments on appeal and conclude

that they are meritless. We will affirm.




2
 We construe the District Court’s dismissal of these claims as without prejudice to the
Plaintiffs’ ability to pursue them in state court. We make no comment on the timeliness
or merit of any such claims.
                                              4